 



Exhibit 10.3
OMNIBUS AMENDMENT
OPTION ONE OWNER TRUST 2003-5
          This OMNIBUS AMENDMENT (the “Amendment”) dated as of September 28,
2007 is by and among Option One Owner Trust 2003-5 (the “Issuer”), Option One
Mortgage Corporation (“OOMC”), in its capacity as loan originator (in such
capacity, the “Loan Originator”) and as servicer (in such capacity, the
“Servicer”), Option One Mortgage Capital Corporation (“Capital”), Option One
Loan Warehouse LLC (formerly known as Option One Loan Warehouse Corporation)
(the “Depositor”), Wells Fargo Bank, N.A. (successor-in-interest to Wells Fargo
Bank Minnesota, National Association), as indenture trustee (the “Indenture
Trustee”), and Citigroup Global Markets Realty Corp. (the “Purchaser”).
PRELIMINARY STATEMENTS:
          A. The Issuer, OOMC, Capital, the Depositor and the Indenture Trustee
are parties to that certain Amended and Restated Sale and Servicing Agreement
dated as of November 12, 2004 (as amended and waived through the date hereof,
the “Sale and Servicing Agreement”).
          B. The Issuer, the Depositor and the Purchaser are parties to that
certain Note Purchase Agreement dated as of November 14, 2003 (as amended and
waived through the date hereof, the “Note Purchase Agreement”).
          C. The Issuer and the Indenture Trustee are parties to that certain
Indenture dated as of November 1, 2003 (as amended and waived through the date
hereof, the “Indenture”).
          D. The parties hereto desire to amend the Sale and Servicing
Agreement, the Indenture and the Note Purchase Agreement subject to the terms
and conditions of this Amendment.
          E. OOMC and Capital acknowledge that the changes to the Sale and
Servicing Agreement, the Indenture and the Note Purchase Agreement are
conditioned on the termination of the Option One Owner Trust 2007-5A.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Sale and
Servicing Agreement or the Indenture.
          SECTION 2. Amendments to the Sale and Servicing Agreement.
          (A) Section 1.01 of the Sale and Servicing Agreement is hereby amended
by amending the definition of the term “Revolving Period” in its entirety to
read as follows:

 



--------------------------------------------------------------------------------



 



     Revolving Period: With respect to the Notes, the period commencing on
November 10, 2006 and ending on the earlier of (i) October 30, 2007, and
(ii) the date on which the Revolving Period is terminated pursuant to
Section 2.07; provided that the Revolving Period shall automatically terminate
if the maximum note principal balance under the note purchase agreement entered
into between the Depositor, the Purchaser and Option One Owner Trust 2007-5A
shall not have been reduced to zero ($0.00) by September 28, 2007.
              (B) The following paragraph is hereby added to Section 11.15 of
the Sale and Servicing Agreement, immediately following Section 11.15, reading
in its entirety as follows:
“Notwithstanding the foregoing, the Loan Originator agrees that, with respect to
any Loans securing the Notes on or after September 28, 2007, the Loan Originator
shall provide the Initial Noteholder with any written reports that it has of due
diligence reviews it has conducted with respect to such Loans and agrees to
reimburse the Initial Noteholder for any and all reasonable out-of-pocket costs
and expenses incurred by the Initial Noteholder in connection with the Initial
Noteholder’s due diligence reviews with respect to such Loans.”
     SECTION 3. Amendments to the Note Purchase Agreement.
              (A) Section 1.01 of the Sale and Servicing Agreement is hereby
amended by amending the definition of the term “Maximum Note Principal Balance”
in its entirety to read as follows:
     “Maximum Note Principal Balance” means an amount equal to $150,000,000.
     SECTION 4. Amendments to the Indenture.
              (A) (i) Section 1.01 of the Indenture is hereby amended by adding
the following definition:
     “Acceleration Date” means (i) termination of the agreement for the sale of
Option One to Cerberus Capital Management on or before October 30, 2007,
(ii) any default under, or failure to perform as requested under, or termination
of, the Servicing Agreement dated as of December 1, 2006 between Option One
Mortgage Corporation, as Servicer and Citigroup Global Markets Realty Corp., as
Owner or (iii) Option One, Option One Capital or any of their Affiliates act or
fail to act, which action or inaction results in termination for cause of any
agreement entered into by Option One, Option One Capital or any of their
Affiliates, including without limitation, the Sale and Servicing Agreement,
dated as of April 1, 2001, among the Option One Owner Trust 2001-1A, the
Depositor, Option One

-2-



--------------------------------------------------------------------------------



 



and the Indenture Trustee, the Sale and Servicing Agreement, dated as of
April 1, 2001, among the Option One Owner Trust 2001-2, the Depositor, Option
One and the Indenture Trustee, the Second Amended and Restated Sale and
Servicing Agreement, dated as of January 1, 2007, among Option One Owner Trust
2002-3, the Depositor, Option One, Option One Capital and the Indenture Trustee,
the Sale and Servicing Agreement, dated as of August 8, 2003, among the Option
One Owner Trust 2003-4, the Depositor, Option One and the Indenture Trustee, the
Sale and Servicing Agreement, dated as of November 1, 2003, among the Option One
Owner Trust 2003-5, the Depositor, Option One and the Indenture Trustee and the
Sale and Servicing Agreement, dated as of December 30, 2005 among Option One
Owner Trust 2005-9, the Depositor, Option One and the Indenture Trustee, in each
case as such agreement is amended, supplemented or modified and effective from
time to time pursuant to the terms thereof, and such action or inaction entitles
any counterparty to declare the Indebtedness thereunder to be due and payable
prior to the maturity thereof.
                    (ii) Section 1.01 of the Indenture is hereby amended by
amending the definition of the term “Maturity Date” in its entirety to read as
follows:
                    “Maturity Date” means October 30, 2007.
               (B) Section 2.06(b) of the Indenture is hereby amended by
amending the last sentence of the first paragraph thereof in its entirety to
read as follows:
“Notwithstanding the foregoing, the entire unpaid principal amount of the Notes
shall be due and payable, if not previously paid, on the earlier of (i) the
Maturity Date, (ii) the Redemption Date, (iii) the Final Put Date, (iv) the
Acceleration Date and (iv) the date on which an Event of Default shall have
occurred and be continuing, if the Indenture Trustee or the Majority Noteholders
shall have declared the Notes to be immediately due and payable in the manner
provided in Section 5.02 hereof.”
     SECTION 5. Representations. In order to induce the parties hereto to
execute and deliver this Amendment, each of the Issuer and the Depositor hereby
jointly and severally represents to the other parties hereto and the Initial
Noteholder that as of the date hereof, after giving effect to this Amendment,
(a) all of its respective representations and warranties in the Note Purchase
Agreement and the other Basic Documents are true and correct, and (b) it is
otherwise in full compliance with all of the terms and conditions of the Sale
and Servicing Agreement.
     SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Sale and Servicing Agreement, Indenture and the Note Purchase
Agreement shall continue in full force and effect in accordance with their
respective terms. Reference to this Amendment need not be made in the Sale and
Servicing Agreement, Indenture or Note Purchase

-3-



--------------------------------------------------------------------------------



 



Agreement or any other instrument or document executed in connection therewith
or herewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Sale and Servicing Agreement, Indenture or
the Note Purchase Agreement, any reference in any of such items to the Sale and
Servicing Agreement, Indenture or Note Purchase Agreement, as applicable, being
sufficient to refer to the Sale and Servicing Agreement, Indenture or Note
Purchase Agreement as amended hereby.
     SECTION 7. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed, all of the reasonable
out-of-pocket costs and expenses incurred in connection with the transactions
contemplated hereby and in the other Basic Documents including, without
limitation, (i) all reasonable fees, disbursements and expenses of counsel to
the Initial Noteholder and (ii) all reasonable fees and expenses of the
Indenture Trustee and Owner Trustee and their counsel.
     SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
     SECTION 9. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
     SECTION 10. Limitation on Liability. It is expressly understood and agreed
by the parties hereto that (a) this Amendment is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2003-5 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.
     SECTION 11. Direction and Authorization. Citigroup Global Markets Realty
Corp., by signing below, represents and warrants that it is the holder of 100%
of the Securities and authorizes and directs the Indenture Trustee to waive any
Opinion of Counsel contemplated by Section 11.02 of the Sale and Servicing
Agreement, or other condition to the amendment of the Sale and Servicing
Agreement in the respects provided in this Amendment.
[remainder of page intentionally left blank]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment and Consent as
of the day and year first above written.

                      OPTION ONE OWNER TRUST 2003-5,
as Issuer       OPTION ONE LOAN WAREHOUSE LLC,
as Depositor    
 
                   
By:
  Wilmington Trust Company, not in its
individual capacity, but solely as
Owner Trustee       By:
Name:
Title:   /s/ William L. O’Neill
 
William L. O’Neill
Treasurer    
 
                   
By:
  /s/ Jennifer A. Luce                
 
                   
Name:
  Jennifer A. Luce                
Title:
  Sr. Financial Services Officer                
 
                    OPTION ONE MORTGAGE CORPORATION, as Loan Originator and as
Servicer       WELLS FARGO BANK, N.A.,
as Indenture Trustee    
 
                   
 
          By:   /s/ Jacquelyn E. Kimball    
 
                   
By:
  /s/ William L. O’Neill       Name:   Jacquelyn E. Kimball    
 
                   
Name:
  William L. O’Neill       Title:   Vice President    
Title:
  Senior Vice President                
 
                    OPTION ONE MORTGAGE CAPITAL
CORPORATION       CITIGROUP GLOBAL MARKETS REALTY CORP., as Purchaser    
 
                   
By:
  /s/ William L. O’Neill                
 
                   
Name:
  William L. O’Neill       By:   /s/ Randy Appleyard    
 
                   
Title:
  Vice President       Name:   Randy Appleyard    
 
          Title:   Authorized Agent    

Signature Page to Omnibus Amendment
Option One Owner Trust 2003-5

